Citation Nr: 1104584	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  09-12 114	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana




THE ISSUE

Entitlement to a rating higher than 10 percent before December 
11, 2009, and a rating higher than 20 percent from December 11, 
2009, for residuals of a C-5 vertebral fracture. 




ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel







INTRODUCTION

The Veteran, who is the appellant, had active service from 
December 1982 to September 1986, in August 1988, and from January 
2003 to May 2003.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in November 2007 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

During the pendency of the appeal, in a rating decision in 
February 2010, the RO increased the rating for residuals of a C-5 
vertebral fracture to 20 percent, effective December 11, 2009, 
the date of a VA examination.  The Veteran continued his appeal 
for a higher rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 


FINDING OF FACT

Before and from December 11, 2009, the cervical spine disability 
is characterized by pain and stiffness with limitation of flexion 
to 50 degrees with combined range of motion limited to 140 
degrees without incapacitating episodes causing bedrest 
prescribed by a physician, but demonstrated abnormal spinal 
contour of kyphosis which caused increased load on the postural 
musculature as well as abnormal motion at other cervical joints; 
ankylosis, objective neurological findings or incapacitating 
episodes have not been shown.








CONCLUSIONS OF LAW

1.  Before December 11, 2009, the criteria for a disability 
rating of 20 percent, but no higher, for the cervical spine 
disability have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, § 4.71a, Diagnostic 
Codes 5237, 5243 (2010). 

2.  From December 11, 2009, the criteria for a 20 percent 
disability rating for the cervical spine disability have not been 
met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, § 4.71a, Diagnostic Codes 5237, 5243 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473, 484-86 (2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-
specific notice and rejecting Veteran-specific notice as to 
effect on daily life and as to the assigned or a cross-referenced 
Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated in 
August 2007.  The notice included the type of evidence needed to 
substantiate the claim for increase, namely, evidence that the 
symptoms had increased and the effect on employment.  The Veteran 
was notified that VA would obtain VA records and records from 
other Federal agencies, and that he could submit other records 
not in the custody of a Federal agency, such as private medical 
records or with his authorization VA would obtain any non-Federal 
records on his behalf.  The notice included the provisions for 
the effective date of a claim and for the degree of disability 
assignable.

As for content and the timing of the VCAA notice, the document 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence 
to substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370, 374 (2002) (identifying the document that satisfies 
VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004) (pre-adjudication VCAA notice); of Dingess v. Nicholson, 
19 Vet. App. 473, 484-86 (2006) (notice of the elements of the 
claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 
2009) (evidence demonstrating a worsening or increase in severity 
of a disability and the effect that worsening has on employment).  
Further VCAA notice is not required.



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained VA records and private 
medical records.   The Veteran was afforded VA examinations in 
August 2007 and in December 2009.  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

General Principles

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule).  The 
percentage ratings contained in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual conditions 
in civil occupations.  Separate Diagnostic Codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 
(1991).





Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings."  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 
(2007).

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess fatigability, 
swelling and pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995). 

Rating Criteria

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (General Formula) 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in the 
higher rating.  Ratings under the General Formula are made with 
or without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  

Under the General Formula, the criteria for a 10 percent rating 
are forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion of 
the cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of the 
height.



The criteria for a 20 percent rating are forward flexion of the 
cervical spine greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.

The criteria for a 30 percent rating are forward flexion of the 
cervical spine to 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

Fixation of a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.  38 C.F.R. § 4.71a, 
General Formula, Note (5).

Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, the criteria for 10 percent are 
incapacitating episodes having a total duration of at least one 
week but less than 2 weeks during the past 12 months.  The 
criteria for a 20 percent rating are incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months.  The criteria for a 40 percent rating 
are incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.

An incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.

Facts 

Service connected has been in effect since January 2005 and the 
disability was initial rated 10 percent.  The Veteran filed the 
current claim for increase in August 2007.  While on appeal in a 
rating decision in February 2010, the RO increased the rating to 
20 percent, effective from December 11, 2009.  The Veteran 
continued his appeal for a higher rating.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  



In March 2007, a private physician reported that since service 
the Veteran had experienced intermittent pain, but in the recent 
months, the pain had become progressively worse, which was 
aggravated by driving long distances.  The pain was localized at 
the base of neck and the area was tender to touch.  There was no 
radiculopathy, numbness, weakness, or shoulder pain.  The Veteran 
had a full range of motion and the neurological examination was 
normal.  CT and MRI studies showed a fracture site at C-5 with a 
mild loss of height and slight loss of normal cervical lordosis.  
The private physician described the same findings as a slight 
kyphosis and angulation.  There was no spinal cord compression, 
nerve root compression, or disc herniation.  The diagnosis was 
chronic neck pain and aggressive conservative treatment was 
prescribed. 

On VA examination in August 2007, the Veteran described cervical 
pain and stiffness, which was worse with heavy lifting.  Flare- 
ups occurred monthly.  There was no radiculopathy or myelopathy.  
Treatment included a TENS unit and physical therapy.  The Veteran 
also took non-steroidal pain medication with moderate relief.  
The Veteran walked without any assistive devices and could walk 
as far as he liked or as long as he could.  The Veteran stated he 
had incapacitating episodes, once or twice a month, relieved by 
ice, rest, pain medication, and the TENS unit.  The examiner did 
not state whether rest meant bedrest prescribed by a physician.  

On examination, the VA examiner stated the Veteran had an 
abnormal spine and posture with a kyphotic posture of the 
cervical spine and the head positioned slightly anterior of its 
appropriate location.  The spine was symmetrical in appearance.  
Forward flexion was to 80 degrees.  Extension was to 30 degrees.    
Left and right lateral flexion were to 45 degrees. Left and right 
rotation were to 50 degrees.   The combined range of motion was 
380 degrees.  There was no pain with motion, fatigue, weakness, 
lack of endurance, or incoordination with repetition.  The 
examiner noted no radiculopathy and the neurological examination 
was normal.  The x-rays showed persistent anterior wedging of the 
C-5 vertebral body.  The diagnosis was a slight cervical kyphosis 
with a well healed 25 percent anterior C5 compression fracture.  


The examiner noted the kyphosis causes increased load on the 
postural musculature as well as abnormal motion at other cervical 
joints that are particularly adjacent, which has lead to problems 
with the posterior musculature.  

In September 2008, a private physician, Dr. M. C., reported that 
the Veteran had an abnormal antalgic gait.  He also stated the 
Veteran's neck had a normal cervical lordosis and palpation did 
not elicit any pain in the cervical spine area.  The Veteran had 
good active range of motion.  The same findings were reported in 
January 2009.  That same month, a physical therapist reported 
that forward flexion was to 55 degrees.  Extension was to 35 
degrees.  Left and right lateral flexion were 27 and 29 degrees, 
respectfully.  Left and right rotation were to 59 and 60 degrees, 
respectively.  The combined range of motion was 265 degrees. 

On VA examination in December 2009, the Veteran complained of 
pain, stiffness, and fatigue.  The Veteran stated that the pain 
was worse with standing for long periods, sitting at a computer, 
reading, and lifting.  The Veteran walked without any assistive 
devices and was unlimited as to distance.  The Veteran stated 
that the disability affected his activities of daily living, 
recreational activities (hunting), and driving.  It did not 
affect his occupation.  He did not have a history of falls.

On examination, the VA examiner described the Veteran's spine as 
normal, including posture and positioning of the head.  Forward 
flexion was to 50 degrees.  Extension was to 10 degrees.  Left 
and right lateral flexion and left and right rotation were all to 
20 degrees.  The combined range of motion was 140 degrees. 

The Veteran experienced pain at 40 to 50 degrees of flexion, but 
there was no additional loss due to pain upon repetition and no 
fatigue, weakness, lack of endurance, incoordination.  The 
examiner did not note objective evidence of painful motion, 
edema, effusion, instability, weakness, tenderness, redness, 
heat, abnormal movement, or guarding of movement.  




The examiner also did not find any postural abnormalities, 
ankylosis, or abnormality of musculature of the cervical spine.  
Neurological examination was normal.  An MRI revealed a mild 
wedge deformity of the C5 vertebral body and a questionable small 
left central disc protrusion at the C5-C6 level as well as a disc 
osteophyte complex at the C4-C5 level.

Analysis

On VA examination in August 2007, the forward flexion was to 80 
degrees, which does not meet the criteria under the General 
Rating Formula for Diseases and Injuries of the Spine, for a 20 
percent rating, that is, forward flexion greater than 15 degrees, 
but not greater than 30 degrees. 

Also, the combined range of motion of the thoracolumbar spine is 
180 degrees (85+30+45+45+50+50 = 380 degrees), which does not 
equate to or more nearly approximate the criteria for a 20 
percent rating, that is, a combined range of motion of no greater 
than 120 degrees.  

While there is no evidence of muscle guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis, there is 
evidence of the opposite being true, that is, kyphosis of the 
cervical spine which the VA examiner described as abnormal and 
causing an adverse effect on the musculature, that is, an 
increased load on the postural musculature as well as abnormal 
motion at other cervical joints particularly adjacent to the C5 
fracture which has lead to problems with the posterior 
musculature posteriorly.

In construing the evidence in a light most favorable to the 
Veteran, the Board finds that the severity of the Veteran's 
disability picture is such that a 20 percent rating is warranted 
during the appeal period.  The presence of a clinical finding of 
abnormal kyphosis of the cervical spine has been observed by both 
private physicians and VA physicians.  


Although the General Formula talks about the muscles resulting in 
kyphosis rather than vice versa, the Board believes the Veteran's 
disability more nearly approximates the criteria for a 20 percent 
rating during this appeal.  

The disability picture, however, does not warrant a rating higher 
than 20 percent at any time since the Veteran has filed his claim 
as forward flexion has been no worse than 50 degrees and there is 
no finding of ankylosis.  While the Veteran reported having a 
maximum of one to two incapacitating episodes per month lasting 
one to two days during a twelve month period, there is no 
evidence of incapacitating episodes, that is, bed rest prescribed 
by a physician and treatment by a physician, having a total 
duration of at least four weeks but less than six weeks during a 
12-month period.  And there is no evidence of objective 
neurological abnormality to be rated separately.

For these reasons, the criteria for a rating of 20 percent, but 
no higher, are met for the Veteran's cervical spine disability.  
38 U.S.C.A. §5107(b).

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular ratings for the service-
connected disability are inadequate.  This is accomplished by 
comparing the level of severity and symptomatology of the 
service-connected disability with the established criteria.





If the criteria reasonably describe a disability level and 
symptomatology, then the disability picture is contemplated by 
the Rating Schedule, and the assigned schedular evaluation is, 
therefore, adequate and referral for an extraschedular rating is 
not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd 
sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the Veteran's current disability level and 
symptomatology to the Rating Schedule, the degree of disability 
is contemplated by the Rating Schedule and the assigned schedule 
rating is, therefore, adequate and no referral to an 
extraschedular rating is required under 38 C.F.R. § 3.321(b)(1)


ORDER

A rating of 20 percent for a cervical spine disability before 
December 11, 2009, but no higher, is granted, subject to the law 
and regulations, governing the award of a monetary benefit.  A 
rating higher than 20 percent for a cervical spine disability 
since December 11, 2009, is denied.



____________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeal



 Department of Veterans Affairs


